DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20050286179 A1 to Huff et al. 
Regarding claim 1, Xiong et al. discloses a system comprising:
an adjustable component (Fig. 2: 36) coupled to the WFSM (24); and 
a power factor controller (37) configured to adjust the adjustable component to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM when a load of the EPGS operates at light power below a threshold percentage of full power to improve transient response.
Huff et al. teaches decrease a power factor (Fig. 9: 458) of the WFSM when a load of the EPGS operates at light power (454) below a threshold percentage [0069] of full power (466) to improve transient response.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 12, Xiong et al. discloses a system comprising:
a wound field synchronous machine (WFSM) (Fig. 2: 24) having a field winding and a stator armature winding that interacts with the field winding ([0017]: excited synchronous generator) to output power to a load (39); and a controller (36), the controller comprising:
an adjustable component (36) coupled to the WFSM (24); and 
power factor controller (37) for adjusting the adjustable component to lower a power factor of the WFSM [0004].
However, it fails to disclose lower a power factor of the WFSM when the load operates at light power below a threshold percentage of full power to improve transient response.
Huff et al. teaches lower a power factor (Fig. 9: 458) of the WFSM when the load operates at light power (454) below a threshold percentage [0069] of full power (466) to improve transient response.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 19, Xiong et al. discloses a method comprising:
adjusting an adjustable component (Fig. 2: 36) of the EPGS (10); and 
controlling adjustment of the adjustable component of the EPGS to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM when a load of the EPGS operates at light power below a threshold percentage of full power.
Huff et al. teaches disclose decrease a power factor (Fig. 9: 458) of the WFSM when a load of the EPGS operates at light power (454) below a threshold percentage [0069] of full power (466).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the method disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Claims 2-5, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20050286179 A1 to Huff et al. as applied to claims 1, 12, and 19 above and further in view of US 20200130531 A1 to Wang et al. 
Regarding claims 2-3, 13-14, and 20, Xiong et al. and Huff et al. discloses a system/method as described above. 
However, it fails to disclose the limitations from claims 2-3, 13-14, and 20.
Wang et al. teaches:
the load is a DC load (Fig. 2: 4) and the adjustable component includes an active rectifier (33).
the active rectifier (33) is coupled between the WFSM (32) and the load (4).
adjusting the adjustable component includes at least one of adjusting rectification (33) or filtering of output from the WFSM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the active rectifier as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Huff et al.
One would have been motivated to do so to improve control of the adjustable component. 
Regarding claims 4-5 and 15
However, it fails to disclose the limitations from claims 4-5 and 15.
Wang et al. teaches:
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates a DC voltage level for a POR (Fig. 3: 16) located between the active rectifier (33) and the load (4).
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates an AC voltage level for a POR (Fig. 3: 14 and 15) located between the active rectifier (33) and the WFSM (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the POR voltage regulation as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Huff et al.
One would have been motivated to do so to improve voltage regulation of the generator system. 
The combination of Xiong et al., Huff et al., and Wang et al. discloses the power factor controller (Xiong et al., Fig. 2: 37) provides a power factor control signal to the active rectifier (Wang et al., Fig. 2: 33) to regulate the power factor and the power factor controller (Xiong et al., Fig. 2: 37) provides a power factor control signal to the active rectifier (Wang et al., Fig. 2: 33) to regulate the power factor and further regulates a DC level of voltage output (35) by the active rectifier.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832